ORDER OF PUBLIC CENSURE
Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by Kentth R. Howard, Jr., and,
Whereas, Following a full hearing as to such complaint, the State Board of Law Examiners found that Kentth R. Howard, Jr., Mission, Kansas, was guilty of violating the provisions of DR 1-102 (A) (5) and DR 6-101 (A) (3) of the Code of Professional Responsibility (209 Kan. lxxiv, Ixxxiv), and,
Whereas, The State Board of Law Examiners has made a written recommendation to this Court that said Kentth R. Howard, Jr., be disciplined by “Public Censure” as provided by Rule No. 205 (m) (2) (209 Kan. lvii), and,
Whereas, The said Kentth R. Howard, Jr., pursuant to Rule No. 205 (n) has in writing elected to accept such recommended discipline, and to pay the costs of the proceeding, and,
Whereas, Upon consideration of the record and being fully advised in the premises, the Court accepts the recommendation of the State Board of Law Examiners.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said Kentth R. Howard, Jr., be and he is hereby disciplined by public censure and that he pay the costs of this proceeding. It is further ordered that this ORDER OF PUBLIC CENSURE be published in the official Kansas reports.
By order of the Court, dated this 12th day of May, 1973.